 Case 2:20-cr-20154-MSN Document 29 Filed 12/16/20 Page 1 of 10                    PageID 39




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF TENNESSEE
                               WESTERN DIVISION


UNITED STATES OF AMERICA,                   *
                                            *
                       Plaintiff,           *
                                            *
vs.                                         *              Cr. No. 20-20154-MSN
                                            *
CECILIO GONZALEZ-ESPINO,                    *
                                            *
                       Defendant.           *


                          MOTION TO SUPPRESS EVIDENCE
                         AND INCORPORATED MEMORANDUM


       Defendant Cecilio Gonzalez-Espino, through counsel, hereby moves to suppress any

statements that he allegedly made during custodial interrogation in violation of Miranda. Mr.

Gonzalez-Espino also reserves the right to seek suppression of any physical evidence resulting

from unwarned statements if those statements were involuntary or coerced within the meaning of

the Fifth Amendment.

       On August 11, 2020, six immigration officers converged outside a residence in Memphis.

The officers arrested Mr. Gonzalez-Espino on suspicion of illegal re-entry. The officers removed

Mr. Gonzalez-Espino from a Chevy Silverado and asked him in English, and then in Spanish,

whether he had a weapon or firearm. Mr. Gonzalez-Espino allegedly responded that he had a

firearm in the center console of the truck. The officers went in the truck and opened the console

and found a Smith & Wesson pistol. A federal grand jury later returned a two-count indictment

against Mr. Gonzalez-Espino alleging illegal re-entry and unlawful possession of a firearm by an

undocumented alien.
    Case 2:20-cr-20154-MSN Document 29 Filed 12/16/20 Page 2 of 10                          PageID 40




        Mr. Gonzalez-Espino now moves to exclude his initial statement regarding a firearm in the

truck. The immigration officers had Mr. Gonzalez-Espino “in custody” and “interrogated” him

within the meaning of Miranda when they removed him from the Chevy and asked whether he

had a weapon or a gun. The officers did not advise Mr. Gonzalez-Espino under Miranda during

this initial exchange requiring exclusion of his incriminating statements.

        Mr. Gonzalez-Espino also reserves the right to seek suppression of the firearm found inside

the truck. A Miranda violation, standing alone, does not require suppression of any physical

evidence found as a result of a Miranda breach. The Sixth Circuit, however, has explained that

courts must still suppress any physical evidence found as a result of an unwarned statement if the

statement was “involuntary” or “coerced” within the meaning of the Fifth Amendment. A Miranda

violation raises at least a legal presumption of coercion. Furthermore, the government bears the

burden to establish that any statements were voluntary.              Mr. Gonzalez-Espino holds the

government to its burden and reserves the right to seek suppression of the Smith & Wesson firearm.

                                      BRIEF BACKGROUND1

        On August 11, 2020, U.S. Immigration and Customs Enforcement (“ICE”) officials went

to a residence in Memphis. At least six officers were present. All wore protective vests displaying

the word “POLICE.” The officers were looking for Mr. Gonzalez-Espino because they suspected

that he had illegally re-entered the country. The officers allegedly surveilled the residence. They

allegedly saw Mr. Gonzalez-Espino come out of the front door. He went to a black Chevy

Silverado that was parked in front of the house. He got inside and started to drive. The officers


1
  David Gilliam is a Special Agent with U.S. Immigration and Customs Enforcement (“ICE”) Homeland
Security Investigations. Agent Gilliam completed an Affidavit in connection with a Criminal Complaint.
Agent Gilliam also testified at Mr. Gonzalez-Espino’s probable cause and detention hearing. This
background section is derived from the allegations in the Criminal Complaint and testimony at the probable
cause and detention hearings. The defense does not necessarily accept all allegations or attested facts but
recites them here for purposes of discussion.

                                                    2
 Case 2:20-cr-20154-MSN Document 29 Filed 12/16/20 Page 3 of 10                        PageID 41




immediately pulled out of their surveillance areas and stopped the Silverado before it could leave

the premises. The officers quickly removed Mr. Gonzalez-Espino from the car. It is undisputed

that all six officers, with “Police” emblazoned on their vests, were on the scene. After the officers

removed Mr. Gonzalez-Espino from the truck, the officers allegedly asked (and asked again) if he

had a weapon or a firearm. As described in the government’s Criminal Complaint Affidavit:

       At the time of arrest Gonzalez-Espino was seated in a black Chevrolet pickup truck
       in front of the residence. When approached by [ ] Deportation Officers he was
       asked if he had any weapons on him, to which he replied that he did not. When
       asked specifically in the Spanish language if he had a gun, he stated that he has a
       gun in the console of the truck next to his wallet.

(ECF No. 1-1, Affidavit in support of Criminal Complaint, ¶ 7 at PageID 3). The officers then

went in the Chevy Silverado and discovered a Smith & Wesson 9mm pistol in the center console.

       The officers later read Mr. Gonzalez-Espino his Miranda rights and transported him to an

immigration enforcement office in Memphis. (See id., Affidavit, ¶ 8 at PageID 4). On August 12,

2020, the government obtained a Criminal Complaint against Mr. Gonzalez-Espino alleging illegal

re-entry in violation of 8 U.S.C. § 1326(a) and unlawful possession of a firearm by an

undocumented alien in violation of 18 U.S.C. § 922(g)(5). (See ECF No. 1). On August 20, 2020,

a federal grand jury returned a two-count indictment asserting the same violations under §1326(a)

and § 922(g)(5). (See ECF NO. 16).

                                          ARGUMENT

       The Fifth Amendment provides that “[n]o person . . . shall be compelled in any criminal

case to be a witness against himself.” U.S. Const. Amend. V. In Miranda v. Arizona, 384 U.S.

436 (1966), the Supreme Court “addressed the problem of how the privilege against compelled

self-incrimination guaranteed by the Fifth Amendment could be protected from the coercive

pressures that can be brought to bear upon a suspect in the context of custodial interrogation.”



                                                 3
     Case 2:20-cr-20154-MSN Document 29 Filed 12/16/20 Page 4 of 10                  PageID 42




Berkemer v. McCarty, 468 U.S. 420, 428 (1984). The Supreme Court held that the government

“may not use statements, whether exculpatory or inculpatory, stemming from custodial

interrogation of the defendant unless it demonstrates the use of procedural safeguards effective to

secure the privilege against self-incrimination.” Miranda, 384 U.S. at 444. “Prior to any

questioning, the person must be warned that he has a right to remain silent, that any statement he

does make may be used as evidence against him, and that he has a right to the presence of an

attorney, either retained or appointed.” Id. In the years since Miranda, the Supreme Court has

“frequently reaffirmed the central principle established by that case: if the police take a suspect

into custody and then ask him questions without informing him of the rights enumerated above,

his responses cannot be introduced into evidence to establish his guilt.” Berkemer, 468 U.S. at

429.

I.       The Court Should Suppress Mr. Gonzalez-Espino’s Statement That He Had a Gun in
         the Center Console of the Truck

         Miranda requires suppression of Mr. Gonzalez-Espino’s initial statements to immigration

officers that he had a gun in the center console of the truck. Because these statements were made

in response to “custodial interrogation” absent Miranda, the Court should exclude these

incriminating statements at trial.

         A threshold issue in the Miranda analysis is whether an individual was in custody. “In

determining whether a defendant is in custody for purposes of Miranda, a court must examine ‘all

of the circumstances surrounding the interrogation’ and determine ‘how a reasonable person in the

position of the individual being questioned would gauge the breadth of his or her freedom of

action.’” United States v. Mitchell, 161 Fed. Appx. 537, 540 (6th Cir. 2006) (quoting Yarborough

v. Alvarado, 541 U.S. 652 (2004)). The Miranda custody analysis involves an “objective test”

with “two discrete inquiries”: (1) “what are the circumstances surrounding the interrogation”; and

                                                4
 Case 2:20-cr-20154-MSN Document 29 Filed 12/16/20 Page 5 of 10                        PageID 43




(2) “given those circumstances, would a reasonable person have felt he or she was not at liberty to

terminate the interrogation and leave.” Id. The Sixth Circuit has also considered the following

factors in evaluating this inquiry: “‘(1) the location of the interview; (2) the length and manner of

questioning; (3) whether there was any restraint on the individual’s freedom of movement; and (4)

whether the individual was told that he or she did not need to answer the questions.’” United States

v. Malcom, 435 Fed. Appx. 417, 421 (6th Cir. 2011) (quoting United States v. Hinojosa, 606 F.3d

875, 883 (6th Cir. 2010)).

       Mitchell is particularly instructive here. In Mitchell, two individuals parked in front of an

apartment, went inside, and came outside and returned to their car. Mitchell, 161 Fed. Appx. at

539. Four officers wearing “plain clothes and . . . carrying concealed weapons” approached the

vehicle. Id. The officers “showed the [defendants] their badges and requested that [the defendants]

turn off the car and exit the vehicle.” Id. The officers stated that they were involved in a drug

trafficking investigation and took one defendant “to the front of the car to be questioned while [the

second defendant] was taken to the rear of the car.” Id. The Sixth Circuit held that, under these

circumstances, the two defendants were “in custody” for purposes of the Fifth Amendment

triggering their rights under Miranda:

       Given these circumstances, we conclude that a reasonable person in Barbara or
       Kevin Mitchell’s position would not have felt at liberty to terminate the
       interrogation and leave. Although the police did not display their guns or threaten
       the Mitchells, the officers’s stop of the Mitchells’s car and the quantity of officers
       involved in the stop would certainly have been intimidating to a reasonable person.
       Moreover, the officers’s statements that they were questioning the Mitchells in
       connection with a drug trafficking investigation, their orders that the Mitchells exit
       the vehicle and their questioning of the Mitchells in separate locations, all suggest
       an interrogation environment in which a reasonable person would not have felt free
       to end the questioning and walk away. As a result, we conclude that the Mitchells
       were in custody and thus the officers were required to provide the Mitchells with a
       Miranda warning prior to the interrogation.

Mitchell, 161 Fed. Appx. at 540.

                                                 5
 Case 2:20-cr-20154-MSN Document 29 Filed 12/16/20 Page 6 of 10                      PageID 44




       Likewise, no reasonable person in Mr. Gonzalez-Espino’s position would have felt that he

could simply end the encounter and walk away. Mr. Gonzalez-Espino was in his truck and still

near the driveway when officers stopped him. At least six officers were present. All were wearing

vests emblazoned with the word “POLICE” – a near universal sign of authority. The officers

removed Mr. Gonzalez-Espino from the truck. When an officer asked Mr. Gonzalez-Espino if he

had any weapons, Mr. Gonzalez-Espino allegedly said no, which prompted another officer to ask

again if he had a firearm. The officers did not tell Mr. Gonzalez-Espino that he could leave. Nor

did the officers tell him that he could disregard their questions. Mr. Gonzalez-Espino was also

allegedly in the country illegally. A reasonable person in Mr. Gonzalez-Espino’s position would

immediately understand that he was in custody for the foreseeable future with six officers

converging on him simultaneously. Given these circumstances, no reasonable person would have

felt that he was at liberty to terminate the encounter and leave so that he was in “custody” for

purposes of Miranda.

       Mr. Gonzalez-Espino was also subject to custodial “interrogation.” The Supreme Court

has explained that “the term ‘interrogation’ under Miranda refers not only to express questioning,

but also to any words or actions on the part of the police (other than those normally attendant to

arrest and custody) that the police should know are reasonably likely to elicit an incriminating

response from the suspect.” Rhode Island v. Innis, 446 U.S. 291, 301 (1980). Asking a person in

custody whether he is in possession of a weapon constitutes interrogation. See, e.g., Williams, 483

F.3d 425, 428 (6th Cir. 2007) (observing that “the government concedes that Williams’ alleged

statement satisfies the threshold conditions of Miranda (i.e., that the officers had Williams in

custody and had not advised him of his rights when they asked him whether he had any

weapons)”); United States v. Landor, 699 F. Supp. 2d 913, 921 (E.D. Ky. 2009) (finding custodial



                                                6
 Case 2:20-cr-20154-MSN Document 29 Filed 12/16/20 Page 7 of 10                       PageID 45




“interrogation” where an officer “was just trying to determine did the weapon belong to him, whose

was it, what his intent was”).

       The government also cannot rely on the “public safety exception” to Miranda to justify

their inquiries about a weapon or firearm. See New York v. Quarles, 467 U.S. 649, 659 (1984).

This exception only applies “‘when officers have a reasonable belief based on articulable facts that

they are in danger.’” Williams, 483 F.3d at 428 (quoting United States v. Talley, 275 F.3d 560,

563 (6th Cir. 2001)). “For an officer to have a reasonable belief that he is in danger, at minimum,

he must have reason to believe (1) that the defendant might have (or recently have had) a weapon,

and (2) that someone other than police might gain access to that weapon and inflict harm with it.”

Id. (emphasis added). There is no evidence that the immigration officers converging on Mr.

Gonzalez-Espino had any reason to believe that either condition existed so as to trigger the public

safety exception to Miranda.

II.    Mr. Gonzalez-Espino Reserves the Right to Seek Suppression of the Firearm

       Mr. Gonzalez-Espino also reserves the right to seek suppression of the Smith & Wesson

pistol on grounds that its discovery was the result of statements that were involuntary or coerced.

       In pursuing this contention, the defense acknowledges that there is a substantial hurdle in

light of United States v. Patane, 542 U.S. 630 (2004). In Patane, the Supreme Court held that a

failure to give a suspect Miranda warnings does not require suppression of the physical fruits of

the suspect’s unwarned but voluntary statements. See id. at 642-44. The Supreme Court reasoned

that Miranda is a prophylactic rule that “sweep[s] beyond the actual protections of the Self-

Incrimination Clause,” and any remedy for a Miranda violation is limited to exclusion of the

unwarned statement. Id. at 639; see also Oregon v. Elstad, 470 U.S. 298, 307 (1985) (“Thus, in

the individual case, Miranda’s preventive medicine provides a remedy even to the defendant who



                                                 7
 Case 2:20-cr-20154-MSN Document 29 Filed 12/16/20 Page 8 of 10                         PageID 46




has suffered no identifiable constitutional harm.”).

       Even so, a court must suppress and exclude physical evidence if its discovery was the result

of statements that were “involuntary” or “coerced” within the core meaning of the Fifth

Amendment. See Patane, 542 U.S. at 635 (holding that Miranda does not require suppression of

physical fruits of unwarned but voluntary statements). The Sixth Circuit recently elaborated on

this interplay between Miranda and coercion and voluntariness and the exclusion of physical

evidence:

       In sum, a failure to provide a Miranda warning, standing alone, cannot justify the
       exclusion of physical evidence found because of the unwarned statements. Patane,
       542 U.S. at 639, 124 S. Ct. 2620. Typically, “the exclusion of unwarned statements
       is a complete and sufficient remedy for any perceived Miranda violation.” Id. at
       641–42, 124 S. Ct. 2620 (quotation marks, brackets, and ellipses omitted). But
       unwarned statements must still have been voluntarily made. Id. at 636, 124 S. Ct.
       2620 (“The Self-Incrimination Clause ... is not implicated by the admission into
       evidence of the physical fruit of a voluntary statement.”) (emphasis added). If the
       statements were “actually coerced,” then their physical fruits must also be excluded.
       Id. at 644, 124 S. Ct. 2620. Thus, whether to admit physical evidence found
       because of an un-Mirandized statement is ultimately a question of voluntariness.

United States v. Burton, 828 Fed. Appx. 290, 292-93 (6th Cir. 2020); see also, e.g., United States

v. Hallford, 816 F.3d 850, 856 (D.C. Cir. 2016) (similarly construing Patane and the test for

exclusion of physical evidence).

       To determine whether a statement is involuntary, courts look to the totality of the

circumstances. See United States v. Clayton, 937 F.3d 630, 641 (6th Cir. 2019); United States v.

Mahan, 190 F.3d 416, 422 (6th Cir. 1999). Three factors affect the voluntariness of a statement:

whether “(i) the police activity was objectively coercive; (ii) the coercion in question was sufficient

to overbear the defendant’s will; and (iii) the alleged police misconduct was the crucial motivating

factor in the defendant’s decision to offer the statement.” Mahan, 190 F.3d at 422. Relevant

factors in this inquiry “include the defendant’s age, education and intelligence, his previous



                                                  8
 Case 2:20-cr-20154-MSN Document 29 Filed 12/16/20 Page 9 of 10                      PageID 47




interactions with the criminal justice system, the length and extent of questioning, and the use of

physical coercion such as deprivation of food or sleep.” Clayton, 937 F.3d at 641 (citing Ledbetter

v. Edwards, 35 F.3d 1062, 1067 (6th Cir. 1994)).

       Mr. Gonzalez-Espino reserves the right to assert that his initial statements regarding the

firearm in the console were involuntary and, consequently, the resulting Smith & Wesson pistol

should be suppressed. Mr. Gonzalez-Espino asserts at the threshold that there was a Miranda

violation. While a Miranda violation does not necessarily prove coercion, it establishes, at a

minimum, a legal presumption of coercion. See Patane, 542 U.S. at 639 (observing that “the

Miranda rule creates a presumption of coercion”); Elstad, 470 U.S. at 307 (observing that a

“[f]ailure to administer Miranda warnings creates a presumption of compulsion”); id. at 306 n.1

(noting that “[a] Miranda violation does not constitute coercion but rather affords a bright-line,

legal presumption of coercion”). Furthermore, the government ultimately bears the burden to

establish that any statement was made voluntarily and free of coercion. See Mahan, 190 F.3d at

422 (“When a defendant claims that a confession was coerced, the government bears the burden

of proving by a preponderance of the evidence that the confession was in fact voluntary.”). Mr.

Gonzalez-Espino holds the government to this burden. If the government is unable to satisfy its

burden at an evidentiary hearing, Mr. Gonzalez-Espino will seek a judicial determination that his

initial statements regarding a firearm were involuntary and that the resulting Smith & Wesson

pistol should be suppressed.




                                                9
Case 2:20-cr-20154-MSN Document 29 Filed 12/16/20 Page 10 of 10                      PageID 48




                                       CONCLUSION

       Mr. Gonzalez-Espino requests that the Court grant his motion to suppress evidence.

                                                           Respectfully submitted,

                                                           DORIS RANDLE-HOLT
                                                           FEDERAL DEFENDER

                                                           s/ Unam Peter Oh
                                                           Assistant Federal Defender
                                                           200 Jefferson Avenue, Suite 200
                                                           Memphis, TN 38103
                                                           (901) 544-3895




                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true copy of the foregoing document was forwarded
by electronic means via the Court’s electronic filing system to Mr. Scott Smith, Assistant U.S.
Attorney, 167 N. Main, Suite 800, Memphis, TN 38103, this 16th day of December, 2020.

                                            s/ Unam Peter Oh
                                            Assistant Federal Defender




                                              10
